                         Case 5:19-cv-00329-JD Document 110-1 Filed 03/06/20 Page 1 of 2

                                CSAA Fire & Casualty Insurance Company
                                P.O. Box 24523
                                Oakland, CA 94623-1523




         'l••l111l•11'•l'1•'1llll11l•l•l1l• 111l1 11 l 111111• 111 11•1l1 11 11111             YOUR CLAIM INFORMATION
             RUSS GODFREY                                                                      Claim number            1002-54-8082
             1012 NW 166TH ST
                                                                                               Policy Number           HO3328693
             EDMOND, OK 73012-6804
                                                                                               Policyholder            RUSS GODFREY
                                                                                               Date of incident        February 22, 2018

                                                                                                              Sayde Brooks
                                                                                                              405-493-7011
a        a
                                                                                                              Regular Claims Center hours are
March 13, 2018                                                                                                Monday - Friday 8:00 AM - 7:00 PM,
                                                                                                              Central Time
Dear Russ Godfrey:

We have completed our investigation of your claim. Based on the facts of this investigation, we have concluded that
your policy provides coverage for a portion of your claim. You will receive a separate communication with more
information and the offer of payment for the portion of your claim that is covered.

Results of our investigation
In investigating the cause of damage, we contacted Independent Adjuster Michael White with US Adjusting to assess
the damage to your property. After conducting an inspection, a report was prepared which includes detailed findings of
the inspection and a determination the damage was caused by wear and tear to your roof which allowed water to enter
your home. Areas of deterioration were found on the roof as well.


Coverage has been approved for the ensuing water damage. The repairs cost $1,162.81, which is below your $2,500.00
deductible. Your acknowledgment does not constitute a release of this claim.


Coverage for your roof is declined, however, based on an exclusion or exception in your policy. Your policy covers the
cost of repairing physical damage to your home and its other structures, if applicable, unless the damage or its cause is
excepted or excluded from coverage by one or more provisions in your policy. Unfortunately, a portion of the damage is
specifically mentioned in your policy as being excluded and/or excepted. Because of this, we are unable to provide
coverage.
For your reference, below is the specific section(s) of your policy that pertains to this claim.
SECTION I – PERILS INSURED AGAINST
A. Coverage A – Dwelling And Coverage B – Other Structures
    1.       We insure against risk of direct physical loss to property described in Coverages A and B.
    2.       We do not insure, however, for loss:
             c.   Caused by:
                  (6) Any of the following:
                        (a) Wear and tear, marring, deterioration;
                  Exception To c.(6)
                  Unless the loss is otherwise excluded, we cover loss to property covered under Coverage A or B resulting
                  from an accidental discharge or overflow of water or steam from within a:
                  (ii) Plumbing, heating, air conditioning or automatic fire protective sprinkler system or household appliance
                       on the "residence premises". This includes the cost to tear out and replace any part of a building, or




                                                                                                                             Ex. 1Page 1 of 2
                                                                                                                              Please turn over

                                                                          CSAA_GODFREY 00489
                 Case 5:19-cv-00329-JD Document 110-1 Filed 03/06/20 Page 2 of 2


                other structure, on the "residence premises", but only when necessary to repair the system or appliance.
                However, such tear out and replacement coverage only applies to other structures if the water or steam
                causes actual damage to a building on the "residence premises".
             We do not cover loss to the system or appliance from which this water or steam escaped.
             For purposes of this provision, a plumbing system or household appliance does not include a sump, sump
             pump or related equipment or a roof drain, gutter, down spout or similar fixtures or equipment.
             Section I – Exclusion A.3. Water Damage, Paragraphs a. and c. that apply to surface water and water below
             the surface of the ground do not apply to loss by water covered under c.(5) and (6) above.
             Under 2.b. and c. above, any ensuing loss to property described in Coverages A and B not precluded by any
             other provision in this policy is covered


Protecting your property from further damage
Although your policy does not cover this claim, you have a responsibility to take steps to protect the property from
additional or subsequent damage.

Other important information

Additional facts about your claim
We reserve the right to raise any additional facts or legal support for our decision. If you have additional information you
believe is relevant to your claim, please contact us at the phone number listed under Your Claim Information box.

Actions against AAA
Please note your insurance policy provides under SECTION I - CONDITIONS, Suit Against Us , that no action shall be
brought against AAA unless there has been compliance with the policy provisions and the action is filed in a court of
competent jurisdiction within two years of the date of loss.

If you have any questions, you can contact us at the phone number listed under Your Claim Information box. We value
you as our customer and appreciate the opportunity to assist you.

Sincerely,


Sayde Brooks
Sayde Brooks
Claims Representative




                                                                                                                  Page 2 of 2
                                                   CSAA_GODFREY 00490
